   Case 1:19-cv-01417-MN Document 1 Filed 07/30/19 Page 1 of 12 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JORDAN ROSENBLATT, Individually and                 )
 On Behalf of All Others Similarly Situated,         )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 PCM, INC., FRANK F. KHULUSI,                        )   CLASS ACTION
 THOMAS A. MALOOF, RONALD B.                         )
 RECK, and PAUL C. HEESCHEN,                         )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on June 24, 2019 (the

“Proposed Transaction”), pursuant to which PCM, Inc. (“PCM” or the “Company”) will be

acquired by Insight Enterprises, Inc. (“Parent”) and Trojan Acquisition Corp. (“Merger Sub,” and

collectively with Parent, “Insight”).

       2.      On June 23, 2019, PCM’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Insight. Pursuant to the terms of the Merger Agreement, PCM’s stockholders

will receive $35.00 in cash for each share of PCM common stock they own.

       3.      On July 26, 2019, defendants filed a proxy statement (the “Proxy Statement”) with

the United States Securities and Exchange Commission (the “SEC”) in connection with the
   Case 1:19-cv-01417-MN Document 1 Filed 07/30/19 Page 2 of 12 PageID #: 2




Proposed Transaction, which scheduled a stockholder vote on the Proposed Transaction for August

26, 2019.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of PCM common stock.

       9.      Defendant PCM is a Delaware corporation and maintains its principal executive

offices at 1940 E. Mariposa Avenue, El Segundo, California 90245. PCM’s common stock is

traded on the NASDAQ Global Market under the ticker symbol “PCMI.”




                                                  2
   Case 1:19-cv-01417-MN Document 1 Filed 07/30/19 Page 3 of 12 PageID #: 3




        10.     Defendant Frank F. Khulusi is Chief Executive Officer and Chairman of the Board

of the Company.

        11.     Defendant Thomas A. Maloof is a director of the Company.

        12.     Defendant Ronald B. Reck is a director of the Company.

        13.     Defendant Paul C. Heeschen is a director of the Company.

        14.     The defendants identified in paragraphs 10 through 13 are collectively referred to

herein as the “Individual Defendants.”

                                CLASS ACTION ALLEGATIONS

        15.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of PCM (the “Class”). Excluded from the Class are defendants herein and any person,

firm, trust, corporation, or other entity related to or affiliated with any defendant.

        16.     This action is properly maintainable as a class action.

        17.     The Class is so numerous that joinder of all members is impracticable. As of June

21, 2019, there were approximately 12,327,791 shares of PCM common stock outstanding, held

by hundreds, if not thousands, of individuals and entities scattered throughout the country.

        18.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        19.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.




                                                   3
   Case 1:19-cv-01417-MN Document 1 Filed 07/30/19 Page 4 of 12 PageID #: 4




       20.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

       21.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       22.     PCM, through its wholly-owned subsidiaries, is a leading multi-vendor provider of

technology solutions, including hardware, software, and services to small, medium, and enterprise

businesses, state, local and federal governments, and educational institutions across the United

States, Canada, and the UK.

       23.     On June 23, 2019, PCM’s Board caused the Company to enter into the Merger

Agreement with Insight.

       24.     Pursuant to the terms of the Merger Agreement, PCM’s stockholders will receive

$35.00 in cash for each share of PCM common stock they own.

       25.     According to the press release announcing the Proposed Transaction:

       Insight Enterprises (Nasdaq: NSIT), the global provider of Insight Intelligent
       Technology Solutions™ for organizations of all sizes, (“Insight”), and PCM, Inc.
       (Nasdaq: PCMI), a provider of IT products and services (“PCM”), have entered
       into an agreement under which Insight will acquire PCM for $35 per share,
       representing a 36% premium to its 1-month average closing share price as of
       Friday, June 21, 2019. The transaction implies an enterprise value of approximately
       $581 million (including cash and debt acquired). . . .




                                                 4
   Case 1:19-cv-01417-MN Document 1 Filed 07/30/19 Page 5 of 12 PageID #: 5




       Terms and Financing

       The transaction is subject to certain customary closing conditions, including
       regulatory approvals and approval of PCM’s shareholders, and is expected to close
       in the second half of 2019.

       Insight will fund the acquisition through cash on hand and borrowings under a new
       Asset Based Loan revolving credit facility.

       Advisors

       J.P. Morgan Securities LLC is acting as financial advisor and Sullivan & Cromwell
       LLP is acting as legal advisor to Insight.

       B. Riley FBR, Inc. is acting as financial advisor and Sheppard, Mullin, Richter &
       Hampton LLP is acting as legal advisor to PCM.

       26.     The Merger Agreement contains a “no solicitation” provision that prohibits the

Individual Defendants from soliciting alternative proposals.         Section 6.2(a) of the Merger

Agreement provides:

       Except as expressly permitted by this Section 6.2, the Company shall not, and shall
       cause its Subsidiaries and each of their respective directors and officers not to, and
       shall use its reasonable best efforts to cause its and its Subsidiaries’ employees,
       investment bankers, attorneys, accountants and other advisors or representatives
       (such directors, officers, employees, investment bankers, attorneys, accountants
       and other advisors or representatives, collectively, “Representatives”) not to,
       directly or indirectly:

       (i) initiate, solicit, propose, knowingly encourage or knowingly facilitate any
       inquiry, proposal, indication of interest or offer that constitutes, or could reasonably
       be expected to lead to, an Acquisition Proposal;

       (ii) engage in, continue or otherwise participate in any discussions or negotiations
       relating to any Acquisition Proposal or any inquiry, proposal, indication of interest
       or offer that could reasonably be expected to lead to an Acquisition Proposal (other
       than to state that the terms of this provision prohibit such discussions);

       (iii) provide any information to any Person in connection with any Acquisition
       Proposal;

       (iv) subject to Section 6.2(i), waive, terminate, modify or fail to enforce any
       “standstill” or confidentiality or similar obligation of any Person (other than any
       party hereto) with respect to the Company or any of its Subsidiaries; or



                                                  5
   Case 1:19-cv-01417-MN Document 1 Filed 07/30/19 Page 6 of 12 PageID #: 6




       (v) otherwise knowingly facilitate any effort or attempt to make an Acquisition
       Proposal.

       27.    Additionally, the Company must promptly advise Insight of any proposals or

inquiries received from other parties. Section 6.2(c) of the Merger Agreement states:

       The Company shall promptly (and, in any event, within 24 hours) give written
       notice to Parent if the Company or any of its Subsidiaries receives (i) any inquiry,
       proposal, indication of interest or offer with respect to an Acquisition Proposal, (ii)
       any request by any Person or group for information in connection with or with
       respect to any Acquisition Proposal, or (iii) any request by any Person or group for
       discussions or negotiations, or to initiate or continue discussions or negotiations,
       with respect to an Acquisition Proposal, setting forth in such notice the name of
       such Person or group and the material terms and conditions of any proposals or
       offers (including, if applicable, complete copies of any written request, inquiry,
       proposal, indication of interest or offer) and thereafter shall keep Parent informed,
       on a reasonably current basis (and, in any event, within 24 hours), of the status and
       material terms of any such proposals or offers (including any material amendments
       thereto) and any material changes to the status of any such discussions or
       negotiations, including any change in its intentions as previously notified.

       28.    Moreover, the Merger Agreement contains a “fiduciary out” provision permitting

the Board to change its recommendation of the Proposed Transaction under extremely limited

circumstances, and grants Insight a “matching right” with respect to any “Superior Proposal” made

to the Company. Section 6.2(f) of the Merger Agreement provides:

       Notwithstanding anything to the contrary set forth in this Agreement, prior to the
       time, but not after, the Requisite Company Vote is obtained, the Company Board
       may effect a Change of Recommendation if the Company Board has determined in
       good faith, after consultation with its outside financial advisors and outside legal
       counsel, that (x) in the case that the Change of Recommendation is not made in
       response to an Acquisition Proposal, that an Intervening Event has occurred and the
       failure to take such action would be in violation of the directors’ fiduciary duties
       under applicable Law, and (y) in the case that such Change of Recommendation is
       made in response to an Acquisition Proposal, such Acquisition Proposal constitutes
       a Superior Proposal and the failure to take such action would be inconsistent with
       the directors’ fiduciary duties under applicable Law; provided, however, that the
       Company Board shall not take any action set forth above unless and until (1) the
       Company has given Parent written notice of its intention to take such action three
       Business Days in advance, which notice shall comply with the provisions of Section
       6.2(c) (if applicable), setting forth in writing that management of the Company



                                                 6
   Case 1:19-cv-01417-MN Document 1 Filed 07/30/19 Page 7 of 12 PageID #: 7




       intends to recommend to the Company Board that it take such action; (2) after
       giving such notice and prior to taking such action, the Company has negotiated in
       good faith with Parent (to the extent Parent wishes to negotiate) to enable Parent to
       propose in writing a binding offer to make such revisions to the terms of this
       Agreement such that it would cause such Superior Proposal to no longer constitute
       a Superior Proposal (or, in the case of a Change of Recommendation not involving
       an Acquisition Proposal, that the failure to effect a Change of Recommendation
       would not be reasonably likely to be inconsistent with the directors’ fiduciary duties
       under applicable Law); and (3) at the end of the three Business Day period and prior
       to taking any such action, the Company Board has considered in good faith any
       such binding offer to make revisions to the terms of this Agreement proposed by
       Parent and any other information offered by Parent in response to the notice, and
       has determined in good faith, after consultation with outside legal counsel and its
       outside financial advisors, that in the case of a Superior Proposal, the Superior
       Proposal continues to constitute a Superior Proposal (or, in the case of a Change of
       Recommendation not involving an Acquisition Proposal, that the failure to effect a
       Change of Recommendation would be inconsistent with the directors’ fiduciary
       duties under applicable Law) if such changes proposed in such binding offer by
       Parent were to be given effect. In the event of any modification to the financial
       terms or any other material terms of any Acquisition Proposal, the proviso in the
       immediately preceding sentence shall apply again with references to “three
       Business Days” being replaced with “two Business Days”.

       29.     The Merger Agreement also provides for a “termination fee” of $16.6 million

payable by the Company to Insight if the Individual Defendants cause the Company to terminate

the Merger Agreement.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       30.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       31.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       32.     The Proxy Statement omits material information regarding the Company’s

financial projections.

       33.     The Proxy Statement fails to disclose: (i) all line items used to calculate (a)

Adjusted EBITDA, (b) Adjusted EBIT, and (c) unlevered free cash flow; and (ii) a reconciliation



                                                 7
   Case 1:19-cv-01417-MN Document 1 Filed 07/30/19 Page 8 of 12 PageID #: 8




of all non-GAAP to GAAP metrics.

        34.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

        35.     The Proxy Statement also omits material information regarding the analyses

performed by the Company’s financial advisor in connection with the Proposed Transaction, B.

Riley FBR, Inc. (“B. Riley”).

        36.     With respect to B. Riley’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the terminal values

for PCM; (iii) B. Riley’s basis for applying exit multiples ranging from 6.5x-7.5x; and (iv) the

individual inputs and assumptions underlying the discount rate range of 13.0% to 14.0%.

        37.     With respect to B. Riley’s Premiums Paid Analysis, the Proxy Statement fails to

disclose: (i) the transactions observed by B. Riley in the analysis; and (ii) the premiums paid in the

transactions.

        38.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        39.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Recommendation of the PCM Board of Directors;

Reasons for the Merger; (iii) Certain Unaudited Prospective Financial Information of PCM; and

(iv) Opinion of Financial Advisor.




                                                    8
   Case 1:19-cv-01417-MN Document 1 Filed 07/30/19 Page 9 of 12 PageID #: 9




       40.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and PCM

       41.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       42.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. PCM is liable as the issuer of

these statements.

       43.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       44.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       45.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       46.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.




                                                  9
  Case 1:19-cv-01417-MN Document 1 Filed 07/30/19 Page 10 of 12 PageID #: 10




       47.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       48.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                             COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       49.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       50.     The Individual Defendants acted as controlling persons of PCM within the meaning

of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers and/or

directors of PCM and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Proxy Statement, they had the power

to influence and control and did influence and control, directly or indirectly, the decision making

of the Company, including the content and dissemination of the various statements that plaintiff

contends are false and misleading.

       51.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       52.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved



                                                  10
  Case 1:19-cv-01417-MN Document 1 Filed 07/30/19 Page 11 of 12 PageID #: 11




in the making of the Proxy Statement.

        53.    By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

        54.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment and relief as follows:

        A.     Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.     In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

        C.     Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

        D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

        E.     Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

        F.     Granting such other and further relief as this Court may deem just and proper.




                                                 11
Case 1:19-cv-01417-MN Document 1 Filed 07/30/19 Page 12 of 12 PageID #: 12




                                        JURY DEMAND

      Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: July 30, 2019                               RIGRODSKY & LONG, P.A.

                                             By: /s/ Gina M. Serra
                                                 Seth D. Rigrodsky (#3147)
                                                 Brian D. Long (#4347)
                                                 Gina M. Serra (#5387)
OF COUNSEL:                                      300 Delaware Avenue, Suite 1220
                                                 Wilmington, DE 19801
RM LAW, P.C.                                     Telephone: (302) 295-5310
Richard A. Maniskas                              Facsimile: (302) 654-7530
1055 Westlakes Drive, Suite 300                  Email: sdr@rl-legal.com
Berwyn, PA 19312                                 Email: bdl@rl-legal.com
Telephone: (484) 324-6800                        Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                             Attorneys for Plaintiff




                                                 12
